Case: 22-10499      Document: 00516500234         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 6, 2022
                                  No. 22-10499                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Richard Bernard Nichols,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-568-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Richard Bernard Nichols appeals his conviction for possessing a
   firearm after having been convicted of a felony, in violation of 18 U.S.C.
   § 922(g)(1). Citing National Federation of Independent Business v. Sebelius, 567
   U.S. 519 (2012), Nichols argues for the first time on appeal that § 922(g)(1)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10499      Document: 00516500234            Page: 2    Date Filed: 10/06/2022




                                      No. 22-10499


   exceeds the scope of Congress’s power under the Commerce Clause and is
   thus unconstitutional. He specifically contends that Congress’s power under
   the Commerce Clause authorizes it to regulate only commercial activity and
   that the mere travel of an object through interstate commerce is not, by itself,
   a commercial act.
          Nichols concedes that his claim is foreclosed by circuit precedent, and
   he raises the issue to preserve it for further review. The Government has filed
   an unopposed motion for summary affirmance and an alternative request for
   an extension of time to file its brief. In United States v. Alcantar, 733 F.3d 143,
   145 (5th Cir. 2013), we noted that we have consistently upheld the
   constitutionality of § 922(g)(1) as “a valid exercise of Congress’s authority
   under the Commerce Clause.” We explained that National Federation of
   Independent Business did not address the constitutionality of § 922(g)(1) and
   did not express an intention to overrule prior precedent finding § 922(g)(1)
   constitutional. Id. at 146. Therefore, the parties are correct that Nichols’s
   claim is foreclosed. See Alcantar, 733 F.3d at 145–46; Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, the
   alternative motion is DENIED, and the judgment is AFFIRMED.




                                           2